Citation Nr: 0109992	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a bilateral hearing 
loss, currently rated as 30 percent disabling, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1976, 
December 1976 to December 1978, and September1979 to 
September 1981.  He also served in the Marine Corps Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A rating decision in January 1999 granted service 
connection for bilateral defective hearing, evaluated as 
noncompensable.  The issues of an increased rating for a 
bilateral hearing loss and service connected for tinnitus 
were remanded by the Board in April 2000 for further 
development. 

In rating decision in February 2001 RO granted service 
connection for tinnitus and assigned a 10 percent rating.  
This represents a complete grant of the benefit sought on 
appeal concerning the tinnitus.  Thus, this issue is not 
before the Board for appellate consideration.  

The RO also denied an increased rating for the hearing loss.  
In a February 2001 statement the veteran indicated that he 
was not satisfied with the February 20001 decision.  It is 
unclear whether he is also disagreeing with the 10 percent 
assigned for the tinnitus.  This matter is referred to the RO 
for clarification.  

The veteran testified before the undersigned member of the 
Board sitting at Atlanta, Georgia, in November 1999, a 
transcript of that hearing is in the claims folder. 


FINDING OF FACT

The bilateral hearing impairmentis manifested by Level I 
hearing loss,in the right ear and Level I hearing loss in the 
left ear.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing, 
currently rated as noncompensable ,have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 
4.87(a), Diagnostic Code (DC) 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran received an official VA audiology examination in 
March 1998.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 5 decibels at 
1,000 hertz; 25 decibels at 2,000 hertz; 35 decibels at 3,000 
hertz; and 45 decibels at 4,000 hertz.  The average pure tone 
decibel loss for the left ear was 27.5.  Audiometric testing 
disclosed that pure tone thresholds for the veteran's right 
ear were 10 decibels at 1,000 hertz; 35 decibels at 2,000 
hertz; 45 decibels at 3,000 hertz; and 45 decibels at 4,000 
hertz.  The average pure tone decibel loss for the right was 
33.75.  He had 100 percent discrimination ability correct for 
both ears.  The diagnosis was high frequency sensorineural 
hearing loss bilaterally with excellent word recognition 
ability.

In September 1998, the veteran's wife, mother and brother 
submitted statements which are to the effect that the veteran 
has suffered considerable hearing loss while serving in the 
Marine Corps.  In January 1999 the RO granted service 
connection for bilateral defective hearing and assigned a 
noncompensable rating.

The veteran testified at a travel board hearing at the RO in 
November 1999.  He stated that at times he became embarrassed 
because he had to ask people to repeat themselves.  He denied 
any treatment by a private physician.  He indicated that 
hearing aids had been suggested.  He believed that his 
hearing loss was the same since his 1998 VA examination.

The veteran received an official VA audiology examination in 
August 2000.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 20 decibels at 
1,000 hertz; 30 decibels at 2,000 hertz; 45 decibels at 3,000 
hertz; and 60 decibels at 4,000 hertz.  The average pure tone 
decibel loss for the left ear at 1000, 2000, 3000 and 4000 
hertz was 39.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's right ear were 15 decibels at 
1,000 hertz; 40 decibels at 2,000 hertz; 55 decibels at 3,000 
hertz; and 55 decibels at 4,000 hertz.  The average pure tone 
decibel loss for the right ear at 1000, 2000, 3000 and 4000 
hertz was 41.  He had 96 percent correct discrimination 
ability for both ears.  The diagnosis was mild bilateral 
intermittent tinnitus and sensorineural hearing loss 
secondary to acoustic trauma and noise exposure.

Legal Analysis

Prior to adjudicating the issues on appeal, the Board notes 
that during this appeal, the veteran has received two VA 
audiometric examinations, the case was remanded by the Board 
for further development, and he testified that he had not 
received any private treatment.  All pertinent medical 
records, including the VA examination reports necessary to 
substantiate the claim have been obtained.  Also he has been 
informed in the statement of the case and the supplemental 
stamen of the case the criteria necessary for a higher 
rating.  Therefore, the undersigned has determined that the 
VA has met the requirements for assisting the claimant for 
the increased rating issue mandated by the Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. 

Under the schedular rating criteria, the evaluation of 
auditory impairment is based on the results of controlled 
speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hz in 
each ear.  To evaluate the degree of disability from organic 
hearing acuity impairment the revised rating schedule 
establishes 11 auditory acuity levels from level I, for 
essentially normal hearing acuity, through level XI, for 
profound deafness. 38 U.S.C.A. § 1155, 1160 (West 1991); 38 
C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (2000).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment. 64 
Fed. Reg. 25202 (1999).  They were effective June 10, 1999. 
Where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

A comparison to the previous version of the regulation to the 
revised regulations does not disclose any pertinent change to 
the regulations that would affect the outcome of this 
decision. See 38 C.F.R. § 4.85, 4.87, 4.87a (2000).

The above-cited regulations require a noncompensable rating 
to be assigned for bilateral defective hearing where the pure 
tone threshold average in one ear is 41 decibels with speech 
recognition ability of 96 percent (level I) and in the other 
ear the pure tone threshold is 39 decibels with speech 
recognition ability of 96 percent correct (level I).  38 
C.F.R. §§ 4.85, 4.87, Tables VI, VII, Code 6100 (2000).  
These audiology results were obtained during an audiological 
examination of the veteran and they represent the most 
current assessment of the veteran's hearing acuity.  Under 
the rating schedule, a noncompensable rating is assigned for 
this hearing impairment. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Additionally, the noncompensable rating for 
the hearing loss is the highest rating warranted during the 
appeal period.


ORDER

An increased rating for a bilateral hearing disorder is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

